DETAILED ACTION
This office action is responsive to application 17/168,208 filed on February 5, 2021.  Claims 22-41 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on April 6, 2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24, 29-32 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (US 2014/0307117).

	Consider claim 22, Feng et al. teaches:
	A system (figure 1), comprising: 
	at least one processor (The invention is implemented in dedicated hardware circuits separately or integrated into a single processor, paragraph 0020.); 
	at least one storage device storing a set of instructions, the set of instructions (Because the invention is implemented in dedicated hardware circuits separately or integrated into a single processor, the invention necessarily includes a non-transitory computer-readable storage medium for operation thereof.), when executed by the at least one processor, cause the system to: 
	determine a target luma (“luminance target”, step 304 of figure 3, paragraph 0028) of an imaging device (“digital camera”, paragraph 0028) in an exposure mode (e.g. the exposure control mode of figure 3), the imaging device having a set of exposure parameters (“The exposure setting may comprise exposure gain and exposure time (or line count).” Paragraph 0020); 
	determine a current luma (“luminance information”, step 304, paragraph 0028) and a current group of operation values with respect to the set of exposure parameters of the imaging device in the exposure mode (i.e. “initial settings of exposure, focus, etc.” paragraph 0028); 
	determine a first adjustment of the current group of operation values of exposure parameters based on the current luma and the target luma (The current luma is used to determine a target luma in step 304.  The target luma is used to adjust operation values of exposure parameters in step 305.  See paragraph 0028.); 
	obtain a correspondence table relating to a plurality of reference luma values and a plurality of groups of operation values of the set of exposure parameters of the imaging device, a group of operation values of the set of exposure parameters of the imaging device corresponding to one of the plurality of reference luma values (The luminance is used as an index for setting the exposure target, paragraph 0028.  As detailed in paragraph 0030, the luminance target can be “determined by referencing an exposure table using the representative luminance value as an index”.  An index of an exposure target table (i.e. correspondence table, figure 5) corresponds to a group of operation values of exposure gain and exposure time, paragraph 0030.  An exposure target table (132) is also detailed in paragraph 0025.); and 
	determine, based on the first adjustment and the correspondence table, a second adjustment of at least one of the set of exposure parameters of the imaging device (The first adjustment in step 305 is made based on the exposure target table (i.e. correspondence table, paragraphs 0028, 0030 and 0025).  A second adjustment is determined in step 309 based on images captured using the first adjustment in step 306, paragraph 0029.).

	Consider claim 23, and as applied to claim 22 above, Feng et al. further teaches that the imaging device includes at least one exposure mode of an auto exposure mode (“automatic exposure control”, paragraph 0019).

	Consider claim 24, and as applied to claim 22 above, Feng et al. further teaches that the set of exposure parameters of the imaging device include at least one of a gain and a shutter speed (“exposure gain and exposure time”, paragraph 0020).

	Consider claim 29, and as applied to claim 22 above, Feng et al. further teaches that the system is further caused to: adjust, based on the second adjustment, the at least one of the set of exposure parameters of the imaging device (i.e. in step 309 of figure 3, paragraph 0029).

	Consider claim 30, Feng et al. teaches:
	A method (figure 3) implemented on a computing device having at least one processor and at least one storage device (The invention is implemented in dedicated hardware circuits separately or integrated into a single processor, paragraph 0020.  Because the invention is implemented in dedicated hardware circuits separately or integrated into a single processor, the invention necessarily includes a non-transitory computer-readable storage medium for operation thereof.), the method comprising: 
	determining a target luma (“luminance target”, step 304 of figure 3, paragraph 0028) of an imaging device (“digital camera”, paragraph 0028) in an exposure mode (e.g. the exposure mode of figure 3), the imaging device having a set of exposure parameters (“The exposure setting may comprise exposure gain and exposure time (or line count).” Paragraph 0020); 
	determining a current luma (“luminance information”, step 304, paragraph 0028) and a current group of operation values with respect to the set of exposure parameters of the imaging device in the exposure mode (i.e. “initial settings of exposure, focus, etc.” paragraph 0028); 
	determining a first adjustment of the current group of operation values of exposure parameters based on the current luma and the target luma (The current luma is used to determine a target luma in step 304.  The target luma is used to adjust operation values of exposure parameters in step 305.  See paragraph 0028.); 
	obtaining a correspondence table relating to a plurality of reference luma values and a plurality of groups of operation values of the set of exposure parameters of the imaging device, a group of operation values of the set of exposure parameters of the imaging device corresponding to one of the plurality of reference luma values (The luminance is used as an index for setting the exposure target, paragraph 0028.  As detailed in paragraph 0030, the luminance target can be “determined by referencing an exposure table using the representative luminance value as an index”.  An index of an exposure target table (i.e. correspondence table, figure 5) corresponds to a group of operation values of exposure gain and exposure time, paragraph 0030.  An exposure target table (132) is also detailed in paragraph 0025.); and 
	determining, based on the first adjustment and the correspondence table, a second adjustment of at least one of the set of exposure parameters of the imaging device (The first adjustment in step 305 is made based on the exposure target table (i.e. correspondence table, paragraphs 0028, 0030 and 0025).  A second adjustment is determined in step 309 based on images captured using the first adjustment in step 306, paragraph 0029.).

	Consider claim 31, and as applied to claim 30 above, Feng et al. further teaches that the imaging device includes at least one exposure mode of an auto exposure mode (“automatic exposure control”, paragraph 0019).

	Consider claim 32, and as applied to claim 30 above, Feng et al. further teaches that the set of exposure parameters of the imaging device include at least one of a gain and a shutter speed (“exposure gain and exposure time”, paragraph 0020).

	Consider claim 37, and as applied to claim 30 above, Feng et al. further teaches that the system is further caused to: adjust, based on the second adjustment, the at least one of the set of exposure parameters of the imaging device (i.e. in step 309 of figure 3, paragraph 0029).

	Consider claim 38, Feng et al. teaches a non-transitory computer readable medium, comprising a set of instructions, wherein when executed by at least one processor, the set of instructions direct the at least one processor to effectuate a method (The invention is implemented in dedicated hardware circuits separately or integrated into a single processor, paragraph 0020.  Because the invention is implemented in dedicated hardware circuits separately or integrated into a single processor, the invention necessarily includes a non-transitory computer-readable storage medium for operation thereof.), the method comprising:
	determining a target luma (“luminance target”, step 304 of figure 3, paragraph 0028) of an imaging device (“digital camera”, paragraph 0028) in an exposure mode (e.g. the exposure mode of figure 3), the imaging device having a set of exposure parameters (“The exposure setting may comprise exposure gain and exposure time (or line count).” Paragraph 0020); 
	determining a current luma (“luminance information”, step 304, paragraph 0028) and a current group of operation values with respect to the set of exposure parameters of the imaging device in the exposure mode (i.e. “initial settings of exposure, focus, etc.” paragraph 0028); 
	determining a first adjustment of the current group of operation values of exposure parameters based on the current luma and the target luma (The current luma is used to determine a target luma in step 304.  The target luma is used to adjust operation values of exposure parameters in step 305.  See paragraph 0028.); 
	obtaining a correspondence table relating to a plurality of reference luma values and a plurality of groups of operation values of the set of exposure parameters of the imaging device, a group of operation values of the set of exposure parameters of the imaging device corresponding to one of the plurality of reference luma values (The luminance is used as an index for setting the exposure target, paragraph 0028.  As detailed in paragraph 0030, the luminance target can be “determined by referencing an exposure table using the representative luminance value as an index”.  An index of an exposure target table (i.e. correspondence table, figure 5) corresponds to a group of operation values of exposure gain and exposure time, paragraph 0030.  An exposure target table (132) is also detailed in paragraph 0025.); and 
	determining, based on the first adjustment and the correspondence table, a second adjustment of at least one of the set of exposure parameters of the imaging device (The first adjustment in step 305 is made based on the exposure target table (i.e. correspondence table, paragraphs 0028, 0030 and 0025).  A second adjustment is determined in step 309 based on images captured using the first adjustment in step 306, paragraph 0029.).

	Consider claim 39, and as applied to claim 38 above, Feng et al. further teaches that the imaging device includes at least one exposure mode of an auto exposure mode (“automatic exposure control”, paragraph 0019).

	Consider claim 40, and as applied to claim 38 above, Feng et al. further teaches that the set of exposure parameters of the imaging device include at least one of a gain and a shutter speed (“exposure gain and exposure time”, paragraph 0020).

Allowable Subject Matter
Claims 25-28, 33-36 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 25, the prior art of record does not teach nor reasonably suggest that to determine, based on the first adjustment and the correspondence table, a second adjustment of at least one of the set of exposure parameters of the imaging device, the system is further caused to: obtain setting information of the imaging device; modify the correspondence table based on the setting information; and determine, based on the first adjustment and the modified correspondence table, the second adjustment, in combination with the other elements recited in parent claim 22.

	Claims 26-28 contain allowable subject matter as depending from claim 25.

	Consider claim 33, the prior art of record does not teach nor reasonably suggest determining, based on the first adjustment and the correspondence table, a second adjustment of at least one of the set of exposure parameters of the imaging device comprises: obtaining setting information of the imaging device; modifying the correspondence table based on the setting information; and determining, based on the first adjustment and the modified correspondence table, the second adjustment, in combination with the other elements recited in parent claim 30.

	Claims 34-36 contain allowable subject matter as depending from claim 33.

	Consider claim 41, the prior art of record does not teach nor reasonably suggest determining, based on the first adjustment and the correspondence table, a second adjustment of at least one of the set of exposure parameters of the imaging device comprises: obtaining setting information of the imaging device; modifying the correspondence table based on the setting information; and determining, based on the first adjustment and the modified correspondence table, the second adjustment, in combination with the other elements recited in parent claim 38.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lin (US 2006/0087581) teaches performing an initial exposure setting based upon a target luminance, and subsequently performing a new exposure setting based upon a measured luminance (see figures 2 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696